

117 HRES 500 IH: Condemning the Chinese Communist Party for 100 years of gross violations of human rights and standing with the Chinese people in their struggle for liberty.
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 500IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Mr. Gallagher (for himself, Mr. Gallego, Mr. McCaul, Mr. Gottheimer, Ms. Stefanik, Mr. Golden, and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the Chinese Communist Party for 100 years of gross violations of human rights and standing with the Chinese people in their struggle for liberty.Whereas, in 1930, during the Futian incident, cadres who had opposed Mao Zedong’s purges stemming from the Anti-Bolshevik League incident were detained and executed;Whereas, from 1942 to 1945, during the Yan’an Rectification Movement, thousands of cadres were detained, tortured, and in some cases executed as Mao Zedong centralized control over the Chinese Communist Party;Whereas, during the siege of Changchun in 1948, during the Chinese civil war, a People’s Liberation Army military blockade of the Manchurian city of Changchun cut off access of food and supplies leading to the starvation and death of more than 100,000 civilians;Whereas, in the late 1940s, the Chinese Communist Party oversaw a massive land reform movement campaign, in which landlords and others deemed to be of the bourgeoisie were beaten and murdered, with Mao Zedong himself claiming that as many as 2 to 3 million citizens were killed; Whereas, in 1949, the People’s Liberation Army forcefully incorporated the western region of Xinjiang and coerced the local government with aid and support from the Soviet Union;Whereas, in 1951, the People’s Liberation Army annexed Tibet and in 1959, put down an uprising, killing thousands and forcing the Dalai Lama and Tibetan government into exile;Whereas, during the Three-Anti and Five-Anti campaigns in 1951 and 1952, the Chinese Communist Party launched movements aimed to target loyalists to the Republic of China Government and those deemed as being members of the capitalist class, resulting in over 100,000 deaths from both execution and forced suicide;Whereas, from 1950 to 1953, the Campaign to Suppress Counterrevolutionaries saw the Chinese Communist Party launch a political operation to arrest and detain those deemed loyal to the Republic of China Government, with official estimates putting the number of deaths by execution or forced labor at over 700,000;Whereas, from 1955 to 1957, the Sufan campaign led to hundreds of thousands of noncommunist intellectuals being persecuted during a Mao-directed purging of counterrevolutionaries;Whereas, from 1957 to 1958, the Anti-Rightist campaign led to the indiscriminate detention of millions of intellectuals and capitalists who were forced into hard labor, resulting in countless deaths;Whereas, during the 1958 Xunhua incident in Qinghai, forces of the People’s Liberation Army massacred as many as 400 civilians following a protest against the decision of local officials to impose strict rules for socialist transformation and the detention of local religious figures;Whereas, from 1958 to 1962, Mao Zedong’s Great Leap Forward resulted in one of the worst man-made catastrophes of all time, in which Mao’s collectivization of agriculture resulted in a catastrophic famine that led to the death by starvation of as many as 20 to 40 million citizens;Whereas, since 1958, the implementation of the Hukou Registration Regulation has categorized both urban and rural populations, strictly mandating where citizens and their families can work, travel, and attend schooling, with a particular impact on the rural population in terms of deep wealth and social disadvantage;Whereas, from 1966 to 1976, Mao Zedong’s cultural revolution saw the arbitrary arrest, torture, and execution of millions of citizens, with estimates ranging from 1 to 35 million;Whereas, in August 1966, more commonly known as Red August, more than 1,700 citizens across Beijing, primarily consisting of school teachers and principals, were killed by radical Red Guard paramilitary forces in a campaign that was launched following a meeting between Mao Zedong and Red Guard leaders, who then acted to enforce his policy of destroying the Four Olds;Whereas, in the summer of 1975, the Shadian incident saw a crackdown on the Hui ethnic minority population of Yunnan Province, wherein members of the Hui community demonstrated for religious freedoms and attempted to forcefully reopen mosques that had been shuttered by the local government, and 10,000 troops of the People’s Liberation Army were summoned to crush the movement, killing an estimated 1,600 civilians including 300 children;Whereas, from 1979 to 2015, the Chinese Government’s One Child Policy inhibited millions of families from having more than one child, and to which local governments were granted the ability to require the use of forced abortions and sterilization in addition to immense penalties and fines for violators;Whereas, in the spring of 1989, following the death of pro-reform former General Secretary Hu Yaobang of the Chinese Communist Party, nationwide student protests demanding greater freedoms were met with a violent crackdown, culminating on June 4th as forces of the People’s Liberation Army butchered students and protestors in what is now known as the Tiananmen Square Massacre; Whereas, since 1999, the Chinese Communist Party has enacted a widespread campaign to eliminate the practice of the Falun Gong religious movement both within China and around the globe, utilizing methods of suppression including arbitrary detention, forced labor, physical torture, nonconsensual organ harvesting, and in some instances even death;Whereas, in 2008, Chinese police and military forces led a violent crackdown on Tibetans who were protesting the Government’s treatment and persecution of the local population, resulting in an untold number of civilians killed and the illegal detention of activists, many of whom reported that they were tortured and forced to falsely declare that the exiled Dalai Lama had paid them to orchestrate the protest;Whereas, since 2008, the Chinese Communist Party has persecuted various individuals linked to Charter 08, a manifesto calling for greater transparency and freedoms for the people of China, and in which one of the signatories, 2010 Nobel Peace Prize awardee, Liu Xiaobo, was imprisoned by the Chinese Government and later died of liver cancer after being denied foreign medical treatment;Whereas, since 2013, the Chinese Government has cracked down on the practice of Christianity, forcing churches to remove their steeples, and persecuting practitioners and forcing house churches to shut their doors;Whereas, in the summer of 2015, the 709 Crackdown led to abductions, arrests, and persecutions of over 200 prominent human rights activists and civil rights lawyers across China, dealing a devastating blow to the nation’s rights-defense movement;Whereas, since 2014, the Chinese Communist Party has conducted Operation Foxhunt, a covert global campaign designed to silence dissent and pressure foreign governments to extradite individuals under the guise of anticorruption, in which the Director of the Federal Bureau of Investigation, Christopher Wray, in July 2020, described the operation as a sweeping bid by General Secretary Xi to target Chinese nationals whom he sees as threats, and that families of these targets have been threatened and coerced, and those back in China have even been arrested for leverage.;Whereas, in the fall of 2015, 5 staff members of Hong Kong’s Causeway Bay Books, an outlet selling books covering the salacious lives and rumors of elites of the Chinese Communist Party, were secretly abducted only later resurfacing inside China and expressing coerced confessions to various crimes, and of these individuals, Gui Minhai currently remains in Chinese custody;Whereas, since 2017, the Chinese Communist Party has committed grotesque human rights abuses against Uyghurs and other ethnic minorities in Xinjiang, and estimates state that over one million Uyghurs have been refined to re-education camps and forced to give up traditional religious and cultural practices;Whereas, in July 2020, China’s rubberstamp National People’s Congress directly implemented a draconian Hong Kong National Security Law that aims to curb citizens of Hong Kong freedoms, and silence all forms of political speech, opposition, and dissent, paving the way for arbitrary arrests under ill-defined allegations of subversion, secession, and colluding with foreign powers;Whereas, in the fall of 2020, Chinese police forces arrested and suppressed demonstrators in inner Mongolia following protests against the Autonomous Region government’s decision to replace the Mongolian language as the medium of instruction in favor of standardized Mandarin, viewed by many Mongolians as an attempt to erase the region’s unique history and culture in favor of forced assimilation with the majority Han culture;Whereas, in December 2020, lawyer-turned-journalist Zhang Zhan was sentenced to 4 years in prison for her independent reporting on the situation in and the Government’s handling of the COVID–19 pandemic in the city of Wuhan;Whereas Ms. Zhang’s reporting countered the propagandist narrative set by state media outlets and gave millions an inside look at what was truly happening in Wuhan during the earliest stages of the pandemic;Whereas, in January 2021, the former Secretary of State Mike Pompeo determined that the Chinese Government’s human rights abuses in Xinjiang amounted to crimes against humanity and genocide;Whereas, in February 2021, Canada’s House of Commons unanimously declared that the Chinese Government’s actions toward the Uyghur people in Xinjiang was genocide;Whereas, in March 2021, the United States, the European Union, the United Kingdom, and Canada imposed sanctions on senior Chinese officials and members of the security apparatus over human rights abuses directed toward the Uyghur people in Xinjiang;Whereas, in March 2021, Secretary of State Antony Blinken and the Department of State affirmed the judgment of the previous administration, declaring that the Chinese Government’s actions in Xinjiang against the Uyghur people constituted crimes against humanity and genocide; andWhereas, in April 2021, the United Kingdom’s House of Commons voted to declare that it is their belief that China’s actions in Xinjiang amount to genocide: Now, therefore, be itThat the House of Representatives—(1)condemns the Chinese Communist Party for 100 years of gross violations of human rights, including repression, torture, mass imprisonment, and genocide;(2)supports the inherent right of the Chinese people to self-determination and free political expression independent of one-party rule;(3)calls on the Government of the United States and like-minded allies and partners to support human rights in the People’s Republic of China, including through the use of technology to support and enable free expression and information; and(4)looks forward to the day that the Chinese Communist Party no longer exists.